DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“networking interface” in claim 1.
“a HVAC control unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. (US 20170234562), hereinafter referred to as Ribbich, in view of Cheatham et al. (US 20160258641), hereinafter referred to as Cheatham, in view of Pierce et al. (US 20060240764), hereinafter referred to as Pierce.

Re claim 1 and 7, Ribbich teaches a wireless remote sensor for managing an indoor climate system, the wireless remote sensor comprising:
a housing (e.g. housing of 742) that fits into a wall box (see e.g. Fig 7D);
an environmental data collector (see e.g. Fig 7D, temperature and humidity sensors 702 and 706), wherein the environmental data collector comprises a thermometer and a hygrometer (temperature and humidity sensors 702 and 706);
a memory (748) configured to store data;
a networking interface (741) configured to connect the wireless remote sensor to a wireless network (implicit; ¶ 153, “The communications interface 741 may include wired or wireless interfaces (e.g., jacks, antennas, transmitters, receivers, transceivers, wire terminals, etc.)”);
a processor (743) coupled to the memory and the environmental data collector, the processor configured to:
detect the presence of a human (e.g. ¶ 155, “an occupancy signal from the occupancy sensor 714”);
Ribbich does not explicitly teach the limitation of compare characteristics of the detected human with the database of human identification characteristics stored in the memory; transmit, to a HVAC control unit, the identification of the human; the memory configured to store data collected by the environmental data collector and a database of human identification characteristics.
However, Cheatham teaches a system comprising compare characteristics of the detected human with the database of human identification characteristics stored in the memory (see e.g. 210-214); transmit, to a HVAC control unit, the identification of the human (see e.g. 214-218); the memory configured to store a database of human identification characteristics (e.g. ¶ 70, “The stored image may be stored in a memory of the facial recognition system, in the database 150”).
Further, Pierce teaches storing in a memory data collected by the environmental data collector (claim 24, “the electronic control has a memory for storing temperature data and a processor for executing logic to control operation of the fans based on stored temperature data”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ribbich and integrated compare characteristics of the detected human with the database of human identification characteristics stored in the memory; transmit, to a HVAC control unit, the identification of the human; the memory configured to store data collected by the environmental data collector and a database of human identification characteristics, as taught by Cheatham and Pierce, in order to store the data and identify the users.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2, Ribbich, as modified, teaches the wireless remote sensor of claim 1. Ribbich further teaches wherein the wall box is a light switch box (see Fig 7G), further comprising a touch screen (¶ 152, “In other embodiments, the display 740 may use any other display technology such as light emitting diode (LED), organic light-emitting diode (OLED), liquid-crystal display (LCD), organic light-emitting transistor (OLET), surface-conduction electron-emitter display (SED), field emission display (FED), digital light processing (DLP), liquid crystal on silicon (LCoC), or any other display technologies known in the art. In some embodiments, the display 740 is a touch-sensitive display (e.g., a touchscreen)”), and wherein the processor is further configured to act as a virtual light switch based on user interaction with the touch screen (implicit).

Re claim 3, Ribbich, as modified, teaches the wireless remote sensor of claim 1. Ribbich further teaches wherein the wall box is an electrical outlet box, further comprising at least one socket for accepting an electric plug (see Fig 7E).

Re claim 4 and 8, Ribbich, as modified, teaches the wireless remote sensor of claim 1. Ribbich further teaches further comprising a camera, and wherein the processor is further configured to detect the presence of a human using facial recognition software (¶ 142, “For example, each sensor unit may include a plurality of sensors (e.g., a temperature sensor 702, a humidity sensor 706, a smoke detector, a light sensor 708, a camera 716, a motion sensor etc.)”; ¶ 172, “The image can be analyzed to determine the number of people in the room”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5 and 9, Ribbich, as modified, teaches the wireless remote sensor of claim 1. Ribbich further teaches further comprising a microphone, and wherein the processor is further configured to detect the presence of a human using voice recognition software (e.g. ¶ 144, “In some embodiments, each sensor unit 734 includes a microphone configured to detect voice commands from a user. Advantageously, this allows a user to control systems and devices within the home from any room without requiring the user to interact directly with the main control unit 732”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 6, Ribbich, as modified, teaches the wireless remote sensor of claim 1. Ribbich further teaches wherein the environmental data collector further comprises a gas detector capable of measuring carbon dioxide concentration in the air (¶ 151, “For example, the sensor unit 734 may include an air quality sensor, an oxygen sensor, a carbon monoxide sensor, a smoke sensor, a camera, a water leakage sensor, an accelerometer, an infrared sensor, a pressure sensor, a motion sensor, and/or any other type of sensor which may be used to sense a variable state or condition within a room or zone of a home or building”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/1/2022